Exhibit 10.40

 

SECURITIES PURCHASE AGREEMENT

              

               THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of
the 27th day of September, 2011 by and among LOGIC Devices Incorporated, a
California corporation (the “Company”), and the Investors listed on Schedule A
(each, an “Investor”).

 

Recitals

 

               WHEREAS, the Company and the Investor are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended; and

     

               WHEREAS, the Investor wishes to purchase from the Company, and
the Company wishes to sell and issue to the Investor, upon the terms and
conditions stated in this Agreement, (i) up to 41,667 shares of the Company’s
common stock, no par value (the “Common Stock”), and (ii) warrants to purchase
up to an aggregate of 41,667 shares of Common Stock, (subject to adjustment) at
an exercise price of $1.25 per share (subject to adjustment) (the “Warrants”)
(collectively, the “Units”) at a purchase price of $0.60 per Unit;

              

               NOW THEREFORE, in consideration of the mutual promises made
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 1. Definitions. In addition to those terms defined above and elsewhere in this
    Agreement, for the purposes of this Agreement, the following terms shall
    have the meanings set forth below:

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Investor’s obligations to pay the designated
amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Securities” means the Common Stock, the Warrants and the Warrant Shares.

 

“Subscription Amount” means as to each Investor, the aggregate amount to be paid
for the Units purchased hereunder as specified below such Investor’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.

“Transaction Documents” means this Agreement, the Warrants, and all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 1. Purchase and Sale of the Common Stock and Warrants. Subject to the terms and
    conditions of this Agreement, the Investor shall purchase, and the Company
    shall sell and issue to the Investor, the Units. If there is more than one
    Investor, such Investors will participate as described on Schedule A and, in
    such case, each reference to “Investor” should be interpreted to mean the
    Investors listed on Schedule A.

Each Unit will be comprised of:

                           i.          One share of Common Stock; and

 

                          ii.          A Warrant to purchase one share of Common
Stock, in substantially the same form as Exhibit A, at an exercise price of
$1.25 per share. The Warrants shall be exercisable as of the Issue Date and will
have a three year term. 

              

 1. Closing. On the Closing Date, upon the terms and subject to the conditions
    set forth herein, substantially concurrent with the execution and delivery
    of this Agreement by the parties hereto,  once the Company receives the
    Subscription Amount in full in available funds and confirms that the other
    conditions to closing specified herein have been satisfied or duly waived by
    the Investor, the Company shall deliver to the Investor, a certificate or
    certificates, and such Warrants, registered in such name or names as the
    Investor may designate, representing the Units. The Closing of the purchase
    and sale of the Units shall take place at the Company’s headquarters, 1375
    Geneva Drive, Sunnyvale, CA 94089, or at such other location and on such
    other date as the Company and the Investor shall mutually agree.

 

 

 

 

 1. Representations and Warranties of the Company. The Company hereby represents
    and warrants to the Investor the following:

 

4.1          Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and is in good standing as a corporation under the laws of
California.

 

4.2          Authorization. The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

4.3          Valid Issuance. The Common Stock has been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions, except for restrictions on transfer imposed by
applicable securities laws. The Warrants have been or will be duly and validly
authorized. Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer imposed by applicable
securities laws. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon the exercise of the Warrants, free and clear of
all encumbrances and restrictions, except for restrictions on transfer imposed
by applicable securities laws.

 

4.4        Delivery of SEC Filings; Business. The Company has made available to
the Investor true and complete copies of the Company’s most recent Annual Report
on Form 10-K for the fiscal year ended September 30, 2010 (the “10-K”), and all
other reports filed by the Company pursuant to the 1934 Act since the filing of
the 10-K and prior to the date hereof (collectively, the “SEC Filings”).The SEC
Filings are the only filings required of the Company pursuant to the 1934 Act
for such period. The Company is engaged in all material respects only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
its Subsidiaries, taken as a whole.

 

4.5          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

 

4.6          Private Placement. The offer and sale of the Securities to the
Investors as contemplated hereby is exempt from the registration requirements of
the 1933 Act.

 

 1. Representations and Warranties of the Investor. The Investor hereby
    represents and warrants to the Company that:

 

5.1          Authorization. The execution, delivery and performance by the
Investor of the Transaction Documents to which the Investor is a party have been
duly authorized and will constitute the valid and legally binding obligation of
the Investor, enforceable against the Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

5.2          Purchase Entirely for Own Account. The Securities to be received by
the Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to the Investor’s right at
all times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Investor to hold the
Securities for any period of time. The Investor is not a broker-dealer
registered with the SEC under the 1934 Act or an entity engaged in a business
that would require it to be so registered.

5.3          Investment Experience. The Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby. 

5.4          Disclosure of Information. The Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. The
Investor acknowledges that true and complete copies of the Company’s SEC Filings
have been made available to the Investor through the EDGAR system. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, limit or otherwise affect the Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

5.5          Restricted Securities. The Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. The Investor acknowledges that it has no right to
cause the Company to effect the registration of the Securities offered under
this Agreement.

5.6          Legends. It is understood that certificates evidencing the
Securities may bear the following or any similar legend:

(a) “THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COMPANY COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

5.7          Accredited Investor. The Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act and shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

 

5.8          No General Solicitation. The Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

5.9          Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to in reliance upon specific exemptions
from the registration requirements of the 1933 Act, the rules and regulations
promulgated thereunder and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.

 

5.10       Investment Decision. The Investor understands that nothing in the
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities.

 

5.11       Risk of Loss. The Investor understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Investor’s investment, and the Investor has full cognizance of and
understands all of the risk factors related to the Investor’s purchase of the
Securities, including, but not limited to, those set forth under or incorporated
by reference under the caption “Risk Factors” in the SEC Filings. The Investor
understands that the market price of the Common Stock can fluctuate and that no
representation is being made as to the future value of the Common Stock.

 

5.12       No Government Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

 1. Conditions to Closing.

 

6.1          Conditions to the Investors’ Obligations. The obligation of the
Investor to purchase the Units at the Closing is subject to the fulfillment to
the Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor:

 

(a)  The Company shall have delivered a Certificate or Certificates representing
the number of shares of Common Stock to be issued.

 

(b) The Company shall have delivered the Warrants.

 

6.2          Conditions to Obligations of the Company. The Company’s obligation
to sell the Units at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)  The Investor shall have delivered the Subscription Amount described in
Section 2 to the Company.

 

(b) The Investor shall have designated the number of shares of Common Stock to
be represented on each Certificate and provided the tax identification number,
delivery address and any other information the Company may reasonably request to
issue the Certificates.

 

 1. Covenants and Agreements of the Company.

 

7.1          Reservation of Common Stock. The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the exercise of the Warrants, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the exercise of the Warrants issued pursuant to this
Agreement in accordance with their respective terms.

 

7.2          Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

 

 1. Miscellaneous.

 

8.1          Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

 8.2         Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and transmitted via facsimile or by .pdf (portable document format)
via electronic mail, each of which shall be deemed an original.

 

8.3          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.4          Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
email, telex or telecopier, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

 

 

 

 

 

If to the Company:

 

LOGIC Devices Incorporated

1375 Geneva Drive
Sunnyvale, CA 94089
Attention: William J. Volz, President and Chief Executive Officer
Fax: 408-542-5444

 

With a copy to the Company’s counsel (which shall not constitute notice):

 

Trombly Business Law
1320 Centre Street, Suite 202
Newton, MA 02459
Attention: Amy Trombly, Esq.
Fax: (617) 243-0066

 

If to the Investor:

 

To the Address listed on the signature pages hereto.

8.5          Expenses. Each  of  the  parties  hereto  shall  pay  its  own
costs and expenses  in connection with this Agreement  and  the  transactions
contemplated  hereby, including  the  fees  and expenses  of  its  counsel  and
 other  experts. In the event that legal proceedings are commenced by any party
to this Agreement against another party to this Agreement in connection with
this Agreement or the other Transaction Documents, the party or parties which do
not prevail in such proceedings shall severally, but not jointly, pay their pro
rata share of the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.

8.6          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.

8.7          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

8.8          Entire Agreement. This Agreement, including the Schedules and
Exhibits, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

8.9          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

8.10       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 [Signature Page follows] 

--------------------------------------------------------------------------------

 

               IN WITNESS WHEREOF, the parties have executed this Agreement or
caused their duly authorized officers to execute this Agreement as of the date
first above written.

 The Company:                                                              
LOGIC DEVICES INCORPORATED

By:                                                                                   

Name:  William J. Volz 

Title:    President and Chief Executive Officer

 

 

 

[Signature Page for Investor Follows]

--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE TO THE LOGIC DEVICES INCORPORATED
SECURITIES PURCHASE AGREEMENT

      

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Investor:            
__________________________________________________________________

Signature of Investor:      
__________________________________________________________________

Email Address of Investor:            
____________________________________________________________

Facsimile Number of Investor:      ____________________________________________

Address for Notice to Investor:     ____________________________________________

 

                                                                          
____________________________________________

 

                                                                          
____________________________________________

 

DWAC for Delivery of Securities to Investor:

 

 

 

Subscription Amount: $_________________

 

Units: _________________

 

Social Security Number: ____________________

 

 


SCHEDULE A

 